

ascenarelease52019image1.jpg [ascenarelease52019image1.jpg]


May 1, 2019


VIA EMAIL


Re: Dan Lamadrid Retention Offer


Dear Dan:


In recognition of your valued contributions and the desire of Ascena Retail
Group, Inc. (the “Company”) to ensure your continued service with the Company as
the Company completes Project Viking and explores and, if applicable, completes
Projects Robin, Venus, and Iris, the Company is pleased to offer to you an
opportunity to earn a Retention Bonus on the terms and conditions set forth in
this letter (the “Agreement”).


I.    Amount and Payment Schedule for Retention Bonus


The maximum possible amount of the Retention Bonus is $550,000, less applicable
taxes and deductions. The Retention Bonus will be paid in equal installments as
described below, as soon as reasonably practicable following each of the
consummation of the closing of Project Viking and the date set forth below, but
in no event later than 30 days following the consummation of the closing of
Project Viking or the date set forth below. You must be continuously employed by
the Company from the date of this Agreement through the payment date of the
particular installment payment in order to receive the installment payment.


Retention Bonus Installment Payment Amount
Trigger or Date for Installment Payment
$275,000
May 17, 2019
$275,000
August 31, 2020



II.     Repayment of Retention Bonus


In the event that, before the August 31, 2020 installment payment is paid to you
as provided in Section I, you resign your employment for any reason whatsoever,
or your employment is terminated due to: (i) a violation of company policy, (ii)
conduct giving rise to immediate discharge, and/or (iii) “Cause” (as defined in
the Company’s Executive Severance Plan, as may be amended from time to time (the
“ESP”)) (clauses (i) through (iii), a “Company Termination”), then you will be
responsible for repaying the Company (A) the net after-tax amount of the
Retention Bonus paid to you prior to your resignation or (B) the gross amount of
the Retention Bonus paid to you prior to your Company Termination. Any amount
required to be repaid to the Company pursuant to this Section II must be paid in
a cash lump sum within 90 days of your resignation or Company Termination, as
applicable.












--------------------------------------------------------------------------------




III.     Severance Benefits


Effective as of the date of this Agreement, in the event of your “Non-Change in
Control Termination” (as defined in the ESP), your cash severance level under
Section 2.2(a)(i) of the ESP will be 24 months of your then-current base salary.
In addition, effective as of the date of this Agreement, in the event of your
“Change in Control Related Termination” (as defined in the ESP), the multiple
for your cash severance amount under Section 2.2(a)(ii) of the ESP shall be two
times (2x) rather than one and one-half times (1.5x). Pursuant to Section 2.4 of
the ESP, you will have no duty to mitigate severance payments that you may
become eligible to receive under the ESP (as modified by this Agreement) and the
Company will not reduce its obligation to pay any such severance by any amount
that you may earn as base salary from a new employer. Your eligibility to
receive severance benefits under the ESP is subject in all respects to the
terms, conditions and restrictions of the ESP. If you resign your employment for
any reason or your employment is terminated by the Company for any reason other
than due to a Non-Change in Control Termination or a Change in Control Related
Termination, you will not be eligible for any severance payments from the
Company under this Agreement, the ESP or otherwise.




IV.     No Guarantee of Employment


Your employment with the Company remains at will, and this Agreement does not
constitute a contract of employment or guarantee or imply any right to continued
employment for any period.


V.    Governing Law


The Parties agree that this Agreement shall be construed in accordance with New
York law, without regard to conflicts of laws principles. Any dispute arising
out of, or relating to this Agreement, shall be subject to the exclusive
jurisdiction of the state or federal courts of New York located in New York
County.


VI.    Return of Agreement


If you wish to be eligible to receive the Retention Bonus and the ESP
modifications set forth herein, please sign and return the Agreement to Heidi
Mader no later than five business days from the date you received this
Agreement. If you do not return the signed Agreement within this timeframe, this
Agreement will be deemed revoked and of no effect, and you will not have any
entitlement to the Retention Bonus or the ESP modifications set forth herein.


VII.     Taxes


Any payments or benefits to be made or provided to you pursuant to this
Agreement shall be subject to any withholding tax (including social security
contributions and federal income taxes) as shall be required by federal, state
and local withholding tax laws. This Agreement is intended to be exempt from, or
comply with, the requirements of Section 409A of the Internal Revenue Code of
1986 and the guidance promulgated thereunder (“Section 409A”), and will be
interpreted, administered and operated in a manner consistent with that intent.
Each payment to you shall be treated as a separate payment, and any right to a
series of installment payments is to be treated as a right to a series of
separate payments. The Company shall have no liability to you or otherwise if
the Retention Bonus is subject to Section 409A. Payments and benefits that may
be provided to you under the ESP shall be subject to Section 7.8 of the ESP.


Thank you for your continued work and dedication to the Company in support of
these important initiatives.






--------------------------------------------------------------------------------




Best Regards,


/s/ Gary Muto
Gary Muto
CEO, Ascena Retail Group, Inc.






Accepted by:


/s/ Dan Lamadrid
__________________________________
Dan Lamadrid


May 1, 2019
Date




